OPINION
MORRISON, Presiding Judge.
The offense is robbery by assault with a prior non-capital felony conviction alleged for enhancement; the punishment, life.
In a brief filed in the trial court the appellant, without the citation of authority, makes several allegations of error. An examination of this lengthy record reveals that practically all of the inadmissible evidence about which complaint is made was elicited by appellant’s counsel and much of it developed in the absence of the jury. We have concluded that it would serve no worthwhile purpose to discuss the possibility of error had this evidence been introduced by the State.
We find no error in the court’s charge.
The indictment returned by the Nueces County Grand Jury against appellant charged two prior convictions. Proof of only one was permitted. The primary offense was alleged and proven to have been committed on September 25, 1965. The prior conviction proven was on January 13, 1961. Under the holdings of this Court in Covarrubias v. State, 169 Tex.Cr.R. 288, 334 S.W.2d 187; Haines v. State, 391 S.W.2d 58; and Wilson v. State, 398 S.W.2d 291, this is sufficient.
Finding no reversible error, the judgment is affirmed.